DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2020-073253 filed in Japan on April 16, 2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  All claims in the application are examined with an effective filing date of April 16, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
Claims 4 and 10 recite “an execution instruction number lager than a first threshold….”, where “lager” should be “larger”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2019/0190805) in view of Silmani et al. (“HyMAD: a Hybrid Memory-Aware DVFS strategy”, hereinafter “Silamni” or “HyMAD”).
Regarding claim 1, Hunt teaches an information processing apparatus (Fig. 1, processing system 100) comprising: 
a memory (Fig. 1, system memory 103); and 
a processor (Fig. 1, processor 102), 
the processor comprising: 
a memory controller that is coupled to the memory and that controls an access to the memory (Fig. 1, memory controller 112 inside processor 102, “The memory controller 112 couples and coordinates operation of the various components of the processor 102 with other components through an interconnect 113 such as a memory bus,” [0017] teaches the memory controller is coupled to system memory 103); and 
a plurality of controllers that access to the memory (Fig. 1, cores 105 and 106, where [0013] describes the system memory as being used for applications, where [0016] discloses that process threads are assigned to the different cores for operation), wherein 
the processor is configured to suppress a writing frequency of data into the memory by controlling one or more first controllers that access the memory among the plurality of controllers in accordance with a result of monitoring a state of writing the data into the memory (Figs. 2-6 show different embodiments/examples of Hunt’s disclosure of applying/adjusting a throttling scheme applied to the different processes, where an LR resource is measured, where [0019] discloses memory bandwidth as an example of a LR measurement, and [0030] discloses that the LR can be measured based on an individual core basis; in each of the figures, a throttling on a process can be increased based on either the LR state or the memory bandwidth usage, see Fig. 2 steps 207/209 increasing throttling, Fig. 3 steps 312/311).
Hunt fails to teach a second memory different in processing speed from the first memory.  
Silmani’s disclosure relates to managing embedded systems and particularly in the context of main memories for embedded systems, and as such comprises analogous art as being in the same field of endeavor as managing memory resources.
As part of this disclosure, Silmani discloses the use of a hybrid main memory, utilizing a PCM paired with DRAM, see Section 1, Paragraphs 2 and 4.
An obvious modification can be incorporated: incorporating a PCM to augment the DRAM system memory of Hunt.  Such a modification  reads upon the limitation of the claim, as the PCM features a different write speed (Section 1, Paragraph 2), and incorporating the PCM into the system memory would still provide the resource as available to the underlying processor for access.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Silmani’s PCM into the main memory of Hunt’s system, as incorporating PCM allows PCM’s higher density to address scaling concerns of DRAM, see Section 1, Paragraph 1, as well as reducing static energy usage, see Section 1, Paragraph 2. 
Regarding claim 2, the combination of Hunt and Silmani teaches the information processing apparatus according to claim 1, but Hunt fails to teach wherein the controlling on the one or more first controllers is to lower an operation frequency of each of the first controllers.
Hunt’s throttling is understood to be affecting memory bandwidth, see [0057] for an example where Hunt’s SLO scheduler places a cap on the memory bandwidth, but this is not explicitly disclosed to be lowering an operating frequency of the processor cores themselves. 
As part of Silmani’s disclosure, Silmani provides a Dynamic Voltage and Frequency Scaling (DVFS) technique called Hybrid Memory-Aware DVFS to optimize performance loss and energy efficiency trade off, see Section 1, Paragraph 5, where the overall technique is based on tuning a CPU frequency, see Section 3.1, Paragraph 1.  Silmani’s technique uses a model based on a rate of memory access and rate of PCM writes, see Section 3.2.  In addition, HyMAD provides for a feedback model, where analyzing the memory access rate/PCM write rate can be used with a task priority to set a frequency for the next time slice, see Section 3.4.
An obvious modification can be identified: incorporating HyMAD’s frequency scaling technique into Hunt’s throttling scheme, and in particular utilizing Hunt’s memory bandwidth settings to factor into determining the CPU frequency.  Such a modification reads upon the limitation of the claim, as the throttling can be accomplished by adjusting the CPU frequency, i.e. lowering the operating frequency of the cores.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the HyMAD technique into Hunt’s throttling scheme, as the ability to adjust CPU frequency on top of throttling memory accesses would provide the additional benefit in reduce energy consumption, see Abstract.
Regarding claim 3, the combination of Hunt and Silmani teaches the information processing apparatus according to claim 1, and Hunt further teaches wherein the controlling on the one or more first controllers is to lower an output frequency of an access request directed to the second memory, the access request being output from the first controller (in [0057], Hunt shows that when applying throttling, one example is for an SLO scheduler to place a cap on a particular process; this effectively limits the memory bandwidth for a particular process, which necessarily means a lowering of how often data/requests can be directed to the memory).
Regarding claim 5, the combination of Hunt and Silmani teaches the information processing apparatus according to claim 1, and Hunt teaches wherein the state of writing is a writing bandwidth to the second memory (as discussed in the claim 1 rationale, the throttling scheme in Figs. 2 and 3 measure resource usage, where [0019]discloses memory bandwidth as an example of a LR measurement, and Fig. 3 shows that the memory bandwidth is explicitly being measured), and the suppressing of the writing frequency is carried out in a case where the result of the monitoring exhibits that the writing bandwidth is a fourth threshold or more (in a specific example, Fig. 2, step 209 shows an increase in throttling (i.e. suppressing a writing frequency) occurs in response to decision block 208, where a latency sensitive process is found to be consuming LR (memory bandwidth) above a threshold value above its floor, reading upon a threshold).
Regarding claim 6, the combination of Hunt and Silmani teaches the information processing apparatus according to claim 5, and Hunt further teaches wherein the processor is further configured to increase, in a case where the result of the monitoring exhibits that the writing bandwidth into the second memory is equal to or less than a fifth threshold smaller than the fourth threshold, an operation frequency of each of the plurality of controllers (Fig. 2, step 204, reducing throttling on a process in response to decision block 203, where the determination is made if all processes are consuming their respective LR floor allocations; this reads upon a situation where a process’ memory bandwidth is equal to the LR floor, which is below the “threshold value above its LR floor” of decision block 208, relied upon in claim 5 rationale).
Regarding claim 7, Hunt teaches a non-transitory computer-readable recording medium having stored therein a control program that causes a computer to execute a process (see [0079-0081]), the computer and process identical to the apparatus and configured functionality of the processor of claim 1 and can be rejected according to the same rationale. 
Claims 8, 9, 11, and 12 are rejected according to the same rationale of claims 2, 3, 5, and 6.
Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Zhou et al. (“Writeback-Aware Bandwidth Partitioning for Multi-core Systems with PCM”) 
Regarding claim 1, Hunt teaches an information processing apparatus (Fig. 1, processing system 100) comprising: 
a memory (Fig. 1, system memory 103); and 
a processor (Fig. 1, processor 102), 
the processor comprising: 
a memory controller that is coupled to the memory and that controls an access to the memory (Fig. 1, memory controller 112 inside processor 102, “The memory controller 112 couples and coordinates operation of the various components of the processor 102 with other components through an interconnect 113 such as a memory bus,” [0017] teaches the memory controller is coupled to system memory 103); and 
a plurality of controllers that access to the memory (Fig. 1, cores 105 and 106, where [0013] describes the system memory as being used for applications, where [0016] discloses that process threads are assigned to the different cores for operation), wherein 
the processor is configured to suppress a writing frequency of data into the memory by controlling one or more first controllers that access the memory among the plurality of controllers in accordance with a result of monitoring a state of writing the data into the memory (Figs. 2-6 show different embodiments/examples of Hunt’s disclosure of applying/adjusting a throttling scheme applied to the different processes, where an LR resource is measured, where [0019] discloses memory bandwidth as an example of a LR measurement, and [0030] discloses that the LR can be measured based on an individual core basis; in each of the figures, a throttling on a process can be increased based on either the LR state or the memory bandwidth usage, see Fig. 2 steps 207/209 increasing throttling, Fig. 3 steps 312/311).
Hunt fails to teach a second memory different in processing speed from the first memory.  
Zhou’s disclosure is related to memory architectures and characterizing workloads and as such comprises analogous art.
As part of this disclosure, Zhou discloses the use of a hybrid main memory architecture, utilizing a PCM paired with DRAM, see Section 1, Paragraphs 2 and 3. 
An obvious modification can be incorporated: incorporating a PCM to augment the DRAM system memory of Hunt.  Such a modification  reads upon the limitation of the claim, as the PCM features a different write speed (Section 1, Paragraphs 2 and 3), and incorporating the PCM into the system memory would still provide the resource as available to the underlying processor for access.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Zhou’s PCM into the main memory of Hunt’s system, as incorporating PCM allows for a more energy efficient memory, see Section 1, Paragraph 2, while the hybrid memory architecture allows the DRAM portion to address PCM’s slower writes, see Section 1, Paragraph 3. 
Regarding claim 3, the combination of Hunt and Zhou teaches the information processing apparatus according to claim 1, and Hunt further teaches wherein the controlling on the one or more first controllers is to lower an output frequency of an access request directed to the second memory, the access request being output from the first controller (in [0057], Hunt shows that when applying throttling, one example is for an SLO scheduler to place a cap on a particular process; this effectively limits the memory bandwidth for a particular process, which necessarily means a lowering of how often data/requests can be directed to the memory).
Regarding claim 4, the combination of Hunt and Zhou teaches the information processing apparatus according to claim 1,  but Hunt fails to teach wherein the processor is further configured to, in a case where a controller having a ratio of access number to the first memory to an execution instruction number larger than a first threshold is present among the plurality of controllers, identify the one or more first controllers having a ratio of an access number to the second memory to an execution instruction number equal to or more than a second threshold and having a ratio of a writing access number to a reading access number equal to or more than a third threshold among the one or more first controllers.
As part of Zhou’s disclosure, Zhou provides example benchmarks of different workloads in Figure 1, and notably shows a breakdown of a read/write characterization across both the DRAM and PCM devices.
An obvious modification can be identified: combining Zhou’s identification of workload bandwidth characteristics based on DRAM vs. PCM / read vs. write with Hunt’s MBU calculation and identification.  Such a modification reads upon the identification of controllers (Hunt identifies processes cores for throttling, where the claim 1 rationale discloses the processes being analyzed for individual cores, and where the controllers are characterized by ratios between accesses to the first and second memories (as Zhou shows the ability to breakdown workloads based on directed to DRAM or PCM overall), as well as the characterization by ratio of reads to writes (as Zhou shows the ability to characterize workloads by reads/writes).  Regarding the particular ratios being above a particular ratio, under the broadest reasonable interpretation, all workload examples shown in Zhou are a mix of DRAM/PCM reads/writes, and as such the workloads would be above a threshold value of 0.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Zhou’s breakdown of memory bandwidth utilization for a particular workload, as the knowledge of the amount of writes to a PCM vs. DRAM can help inform Hunt’s system of how the process latencies may be affected, as Zhou’s disclosure provides that PCM writes are slower than DRAM, see Section 1, Paragraph 3. 
Regarding claim 5, the combination of Hunt and Zhou teaches the information processing apparatus according to claim 1, and Hunt teaches wherein the state of writing is a writing bandwidth to the second memory (as discussed in the claim 1 rationale, the throttling scheme in Figs. 2 and 3 measure resource usage, where [0019]discloses memory bandwidth as an example of a LR measurement, and Fig. 3 shows that the memory bandwidth is explicitly being measured), and the suppressing of the writing frequency is carried out in a case where the result of the monitoring exhibits that the writing bandwidth is a fourth threshold or more (in a specific example, Fig. 2, step 209 shows an increase in throttling (i.e. suppressing a writing frequency) occurs in response to decision block 208, where a latency sensitive process is found to be consuming LR (memory bandwidth) above a threshold value above its floor, reading upon a threshold).
Regarding claim 6, the combination of Hunt and Zhou teaches the information processing apparatus according to claim 5, and Hunt further teaches wherein the processor is further configured to increase, in a case where the result of the monitoring exhibits that the writing bandwidth into the second memory is equal to or less than a fifth threshold smaller than the fourth threshold, an operation frequency of each of the plurality of controllers (Fig. 2, step 204, reducing throttling on a process in response to decision block 203, where the determination is made if all processes are consuming their respective LR floor allocations; this reads upon a situation where a process’ memory bandwidth is equal to the LR floor, which is below the “threshold value above its LR floor” of decision block 208, relied upon in claim 5 rationale).
Regarding claim 7, Hunt teaches a non-transitory computer-readable recording medium having stored therein a control program that causes a computer to execute a process (see [0079-0081]), the computer and process identical to the apparatus and configured functionality of the processor of claim 1 and can be rejected according to the same rationale. 
Claims 9-12 are rejected according to the same rationale of claims 3-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebrahimi et al. (“Fairness via Source Throttling: A Configurable and High-Performance Fairness Substrate for Multi-Core Memory Systems”) discusses system fairness by throttling individual applications based on the core workload,
Li et al. (“Utility-Based Hybrid Memory Management”) discusses a hybrid memory system and how to handle memory bandwidth via migrating data between memories,
Lee et al. (“CLOCK-DWF: A Write History-Aware Page Replacement Algorithm for Hybrid PCM and DRAM Memory Architectures”) discusses adjusting read vs. write workloads to utilize different PCM/DRAM capabilities,
Hirata (US 2017/0160953), Jo (US 2020/0159444) discusses data throttling to memory devices,
Joshi et al. (US 2109/0243557) discloses adjusting data location based on throttling set on storage devices,
Baggerman (US 2020/0026566) discloses the ability to identify/classify workload metrics, including read/write ratios.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139